Citation Nr: 0819577	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1952 and from March 1954 to June 1970. 

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) in which service connection was denied for tinnitus.

On June 3, 2008, the Board granted the veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the May 2005 rating decision, a 40 percent disability 
rating for bilateral sensorineural hearing loss was assigned 
effective December 29, 2004; and a 20 percent disability 
rating for service-connected residuals of fractures of the 
right lower extremity was assigned, also effective December 
29, 2004.  Increased ratings were denied for residuals of 
fractures of the left zygomatic arch and inferior orbital 
ridge, residuals of a fracture of the left fifth metatarsal, 
and gouty arthritis.  Service connection was granted for a 
lumbar spine disability, a right hip disability, and a left 
hip disability, and 10 percent disability ratings were 
assigned for each of the three disabilities, effective 
December 29, 2004.  Service connection was denied for a left 
knee disability and bursitis of the right arm and elbow.

In a December 2005 rating decision, a 20 percent disability 
rating was assigned for the service-connected lumbar spine 
disability, effective October 20, 2005.  Service connection 
was denied for an abdominal aortic aneurysm.  Entitlement to 
compensation under 38 U.S.C.A. § 1151 for nerve damage to the 
fourth and fifth fingers of the left hand was denied, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) was also denied.

To the Board's knowledge, the veteran has not expressed 
disagreement with any of those determinations.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Thus, the 
only issue which is currently in appellate status is 
entitlement to service connection for tinnitus.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue on appeal must be remanded for further procedural 
development.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

Although the RO has sent VCAA letters to the veteran 
concerning other claims, the RO did not send a letter to the 
veteran which complies with the notice provisions of the VCAA 
as to the claim of entitlement to direct service connection 
for bilateral tinnitus.  The Board has been prohibited from 
itself curing this defect.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.   A VCAA letter addressing the issue 
of service connection for bilateral 
tinnitus must be provided to the veteran, 
with a copy to his representative. 

2.  If it is warranted by the evidentiary 
posture of the case, VBA should then 
review the record and readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



